Motion for reargument denied, without costs. The petitioner’s time to pay the fine is extended until 30 days after the entry of the order hereon or until 30 days after the determination by the Court of Appeals of a motion in that court for leave to appeal, provided that such motion is made returnable during the next session of that court. Motion for leave to appeal to the Court of Appeals denied, without costs.
Present — Wenzel, Acting P. J., Murphy, Ughetta and Kleinfeld, JJ.; Beldoek, J., not voting.